Case: 08-51226       Document: 00512220921         Page: 1     Date Filed: 04/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2013
                                     No. 08-51226
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVE SANTANA-SMITH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:08-CR-978-ALL


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Steve Santana-Smith appeals his conviction of failing to register as a sex
offender as required by the Sex Offender Registration and Notification Act
(SORNA). See 18 U.S.C. § 2250(a)(1), (2)(A), (3); 42 U.S.C. § 16913(a)-(c). In
2007, a United States Army court convicted Santana-Smith of carnal knowledge,
indecent acts with a child, and sodomy of a child under 16.
       On appeal, Santana-Smith argues that § 2250(a)(2)(A), which criminalizes
a federal sex-offender’s failure to comply with SORNA’s registration

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 08-51226     Document: 00512220921     Page: 2   Date Filed: 04/25/2013

                                  No. 08-51226

requirements, is unconstitutional as applied in his case because it is not
grounded in any of the enumerated powers of Congress contained in Article I of
the Constitution. However, his argument lacks merit. In United States v.
Kebodeaux, 687 F.3d 232, 234 (5th Cir. 2012) (en banc), cert granted, 133 S. Ct.
928 (2013), we determined that Congress was authorized under Article I of the
Constitution to impose SORNA’s “registration requirements [on] any federal sex
offender who was in prison or on supervised release when the statute was
enacted in 2006 or . . . any federal sex offender convicted since then.”
      Next, he argues that his conviction violates due process because he did not
receive notice that he was required to register under SORNA and because
registration was impossible in Texas and Colorado where SORNA had not been
implemented. Those arguments are foreclosed by this court’s decisions in United
States v. Heth, 596 F.3d 255, 258 n.3, 259 (5th Cir. 2010), and United States v.
Whaley, 577 F.3d 254, 260-64 & n.6 (5th Cir. 2009).
      Finally, Santana-Smith argues that the Government was required, and
failed, to prove, as an element of the § 2250(a) offense, that he knew his failure
to register under SORNA violated federal law. However, SORNA contains “no
language requiring specific intent or willful failure to register such that [the
defendant] must know his failure to register violated federal law.” Whaley,
577 F.3d at 262 n.6 (internal quotation marks and citation omitted). His
challenge to the sufficiency of the evidence lacks merit. See Heth, 596 F.3d at
258 n.3.
      AFFIRMED.




                                        2